Citation Nr: 0707582	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  02-00 056A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased initial evaluation for a service-
connected right thumb disorder, currently evaluated as 10 
percent disabling.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from August 1991 to January 
1999, and from June 1999 to July 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in November 
2000 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.  

This matter was remanded twice previously, in October 2003 
and April 2005, for additional medical inquiry.  


FINDING OF FACT

The veteran's right thumb disorder is productive of pain and 
arthritis, but medical examination indicates substantial 
range of motion and strength.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent, for the veteran's service-connected right thumb 
disorder, have not been approximated or met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, 5224, 5228 (2006).    


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased rating for a service-
connected right thumb disorder.  In the interest of clarity, 
the Board will initially discuss whether this claim has been 
properly developed for appellate purposes.  The Board will 
then address the merits of the claim, providing relevant VA 
law and regulations, the relevant facts, and an analysis of 
its decision.




I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from the RO dated in May 2004, September 2005, and May 2006.  
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  The RO informed 
the veteran of the elements that comprised his claim and the 
evidence needed to substantiate his claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
RO requested from the veteran relevant evidence, or 
information regarding evidence pertaining to the appeals 
which the RO should obtain for the veteran (the Board also 
finds that the veteran was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claim).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (veteran 
should be notified that he should submit any pertinent 
evidence in his possession).  And the RO advised the veteran 
of the respective duties of the VA and of the veteran in 
obtaining evidence needed to substantiate his claim.  

The Board notes a deficiency with VCAA notification, however.  
The RO did not provide complete notification to the veteran 
before the initial adjudication of his claim in November 
2000.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (VCAA notice must be provided to a claimant before the 
initial unfavorable RO decision).  Nevertheless, the Board 
finds no prejudice here in proceeding with a final decision.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328.  In accordance with Mayfield, 
VA (after proper notification) readjudicated the veteran's 
claim in a November 2006 Supplemental Statement of the Case.  
See Mayfield, 444 F.3d 1328.  And, as will be noted below, 
the veteran's claim will be denied.  As such, he will not be 
negatively affected by the late notice here.  In sum, the 
Board finds that VA satisfied VCAA notification requirements 
here.

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  

In this matter, the RO obtained medical records relevant to 
the appeal.  And VA provided the veteran with four VA 
compensation examinations to help him in supporting his 
claim.  Accordingly, the Board finds that no further action 
is necessary to meet the requirements of the VCAA.

II.  The Merits of the Claim for Increased Rating

The veteran claimed service connection for a right thumb 
disorder in August 1999.  In the November 2000 rating 
decision currently on appeal, the RO granted the veteran's 
claim and assigned a 10 percent disability evaluation.  The 
veteran filed a notice of disagreement with the assigned 
rating, arguing that a higher disability evaluation was due 
for his disorder.  The veteran then restated his position in 
his timely appeal to the Board.  For the reasons set forth 
below, the Board agrees with the RO's decision here, and 
finds a rating in excess of 10 percent unwarranted at any 
time during the pendency of this appeal.  See Fenderson v. 
West, 12 Vet. App. 119 (1999) (in cases where the original 
rating assigned is appealed, consideration must be given to 
whether a higher rating is warranted at any point during the 
pendency of the claim). 
  
Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).  See also Alemany v. Brown, 9 Vet. App. 
518 (1996).  

Disabilities of the thumb are rated under 38 C.F.R. § 4.71 
(2006).  Service connection is currently in effect for the 
veteran's right thumb disorder under Diagnostic Code [DC] 
5299-5224.  Diagnostic Code 5299 represents an unlisted 
disability requiring rating by analogy to one of the 
disorders rated under 38 C.F.R. § 4.71.  See 38 C.F.R. § 
4.27.  In this matter, the RO has found DC 5224, which 
addresses ankylosis of the thumb, as most analogous to the 
veteran's disorder.  In addressing the veteran's claim, the 
Board also will review the only other DC addressing thumb 
disorders, DC 5228.  See 38 C.F.R. § 4.71, DCs 5224, 5228.  

Diagnostic Code 5224 addresses ankylosis of the thumb, while 
DC 5228 addresses limitation of motion of the thumb.  Each 
provision authorizes evaluations of 10 and 20 percent.  As 
the veteran has already been assigned a 10 percent 
evaluation, the Board will limit its analysis under these 
codes to whether the next-highest (and highest) evaluation of 
20 percent is due here.  

For a 20 percent rating under DC 5224, the record must show 
evidence of ankylosis.  Ankylosis is the "[s]tiffening or 
fixation of a joint as the result of a disease process, with 
fibrous or bony union across the joint."  See Dinsay v. 
Brown, 9 Vet. App. 79, 81 (1996) (citing Stedman's Medical 
Dictionary 87 (25th ed. 1990)).   

For a 20 percent rating under DC 5228, the evidence must show 
limitation of motion with a gap of more than two inches (5.1 
cm.) between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  Both code provisions, 
moreover, guide VA to consider whether evaluations as 
amputations are warranted and whether an additional 
evaluation would be warranted for resulting limitation of 
motion of other digits or interference with overall function 
of the hand.  

The Board also notes the relevance of DC 5010 of 38 C.F.R. § 
4.71a here.  VA medical evidence demonstrates that the 
veteran has arthritis in his right thumb.  Under this 
provision, traumatic arthritis (established by X-ray 
findings) is rated under DC 5003 on the basis of limitation 
of motion under the appropriate diagnostic code for the 
specific joints involved.  When there is some limitation of 
motion, but which is noncompensable under a limitation-of-
motion code, a 10 percent rating may be assigned for 
arthritis of a major joint.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010 (2006).  

Based on a review of the medical evidence noted below, the 
Board finds an increased rating unwarranted here under either 
DC 5224 or 5228, or under DC 5003.  In short, the evidence 
does not show that the veteran has ankylosis in his right 
thumb, does not show that his right thumb disorder adversely 
affects the other digits on his right hand, and does not show 
limitation of motion with a gap of more than two inches (5.1 
cm.) between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  Rather, the evidence shows 
that, though the veteran experiences flare ups of pain in his 
thumb related to his employment as a railroad mechanic, he 
nevertheless maintains substantial range of motion and 
strength in his right thumb.       

The veteran underwent four VA medical examinations of his 
right hand during his period of appeal.  	

In July 2000, the examiner noted that the veteran injured his 
thumb in a motorcycle accident.  He noted no evidence of 
fracture but noted the veteran's complaints of pain and 
swelling.  The examiner noted that the veteran's disorder 
frustrated his employment efforts in his manual labor job.  
On examination, the examiner found dorsal subluxation of the 
metacarpal phalangeal joint.  He noted some moderate swelling 
in the joint.  The examiner noted no carpometacarpal pain or 
swelling, and noted a negative grind test.  He noted that 
dorsal subluxation of the joint was not particularly painful.  
He noted no ulnar collateral ligament laxity, noted normal 
sensation to the distal thumb, and normal tendon excursion 
with normal IP flexion and extension.  The range of motion 
was flexion of 80 degrees with pain at 75 degrees, extension 
of 45 degrees with fatigability at 40 degrees, abduction of 
25 degrees without limitation, and opposition of 40 degrees 
limited by weakness at 35 degrees.  As a diagnosis, the 
examiner found ligamentous injury to right thumb.  He stated 
that the dorsal subluxation was obvious and nearly resulted 
in dislocation.  An August 2000 x-ray found no evidence of 
recent fractures or destructive process.  

Pursuant to the October 2003 Board remand, the veteran next 
underwent an examination of his right thumb in June 2004.  
The veteran stated that he experienced constant pain on a 
daily basis.  The examiner noted that the veteran works with 
his hands as a railroad mechanic.  The veteran rated his pain 
as 5 on a scale of 10, and 7 to 8 of 10 when he experiences 
severe pain.  On examination, the examiner noted range of 
motion of 0 to 25 degrees, PIP of 0 to 75 degrees, and MCP of 
0 to 60 degrees.  And the examiner noted good opposition of 
the right thumb.  On x-ray, the examiner noted intact carpals 
metacarpals and phalanges, no bony erosion, well-preserved 
joint spaces, and no soft tissue abnormality.  As a 
diagnosis, the examiner noted chronic right thumb pain 
secondary to hyperextension injury.  

Pursuant to the April 2005 Board remand, the veteran 
underwent additional medical examination in November 2005 and 
June 2006.  The November 2005 examination report noted the 
veteran's complaints of daily pain related to his employment.  
The report stated that the veteran's symptoms were similar to 
those reported in his June 2004 examination report.  This 
examiner added that the veteran experiences a burning 
sensation over the carpal metacarpal joint and when gripping 
objects has the feeling that he will sublux the CMC joint.  
The examiner stated that no hypersensitivity was elicited 
over the CMCJ on active flexion/extension at DIP/PIP and MCP 
joints there is slight joint laxity appreciated with 
abduction of the thumb.  IP range of motion was 0 to 35 
degrees.  DEG MCP was 0 to 60 degrees motion.  Again the 
examiner found good opposition in the right thumb.  

The RO, after finding the November 2005 examination report 
inadequate, requested another examination, which was 
conducted in June 2006.  The June 2006 examiner stated that 
the veteran did not experience flare ups, and had pain at the 
base of his thumb at 5/10 with repetitive use.  The examiner 
noted no anatomical defect, noted that the tip of the right 
thumb could touch transverse fold of the palm and could touch 
the tip of the little finger, and noted as normal the 
strength in the right thumb (same as in left thumb).  The 
examiner found right thumb hand dexterity and grasp strength 
as normal.  The examiner noted range of motion at carpal 
metacarpal joint palmar flexion of 0 to 50 degrees active and 
passive, and found no pain.  He noted adduction at 0 to 60 
degrees active and passive and found no pain.  He noted 
motion for MP of 0 to 45 degrees without pain.  At the 
interphalangeal joint, he noted range of motion of active and 
passive motion as 0 to 45 degrees.  But the examiner did note 
that the repetitive use of the right hand increased pain at 
the base of the veteran's thumb and decreased hand grip, but 
did not cause a loss of range of motion in any of the right 
thumb joints.  As a diagnosis, the examiner found the veteran 
with traumatic degenerative joint disease of the carpal 
metacarpal right thumb joint.         

In sum, the medical evidence of record does not support the 
veteran's claim for an increased rating for his right thumb 
disorder under DCs 5224, 5228, and 5003.  Again, none of the 
medical evidence of record shows that the veteran has 
ankylosis in his right thumb, that his right thumb disorder 
adversely affects the other digits on his right hand, or that 
he has limitation of motion with a gap of more than two 
inches (5.1 cm.) between the thumb pad and the fingers, with 
the thumb attempting to oppose the finger.  See 38 C.F.R. § 
4.71, DCs 5224, 5228.  Moreover, an additional 10 percent 
rating is unwarranted here for arthritis under DCs 5003 
because compensable evaluation of 10 percent is due under 
this code only when compensable evaluation is not due under 
the joint-specific code at issue.  Here the veteran has been 
rated as 10 percent disabled under DC 5299-5224 since January 
1999 - so 10 percent is not due under DC 5003.  See 38 C.F.R. 
§ 4.71, DCs 5003.  

As such, a schedular rating in excess of 10 percent is 
unwarranted here at any time since the effective date of the 
award of service connection.  Neither an increased rating, 
nor staged ratings, is appropriate for the period of the 
veteran's appeal.  See Fenderson, supra.  

Finally, the Board has considered whether a higher rating is 
warranted for the veteran's service-connected right thumb 
disorder based on an extraschedular basis, or on the basis of 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness, which results 
in additional disability beyond that reflected on range of 
motion measurements.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The veteran claims that his pain entitles him to an increased 
rating under Deluca, et al.  The medical evidence indicates 
that he has consistently complained of pain and flare ups 
since his July 2000 medical examination.  And the medical 
evidence indicates dorsal subluxation, near dislocation, 
moderate swelling, and indicates that repetitive use of the 
right hand increases pain at the base of his thumb and 
decreases his hand grip.  But the preponderance of the 
evidence demonstrates that the veteran's disorder does not 
result in functional impairment.  The record shows that the 
veteran has worked with his hands as a manual laborer and 
railroad mechanic during the pendency of his appeal.  And, 
during this period, medical evaluation has shown that the 
veteran has substantial range of motion and strength without 
pain.  This is particularly demonstrated by the June 2006 VA 
examination report, and by the x-ray reports of record 
indicating an anatomically normal right thumb.  Hence, the 
Board finds that the veteran's limitations do not interfere 
with his functioning in a way that renders inadequate the 
already-assigned 10 percent rating here.    

Nor does the evidence indicate that the veteran's disorder 
has caused marked interference with employment (i.e., beyond 
that already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Rather, the evidence shows that the 
veteran has continued to work in manual labor, as a railroad 
mechanic, since filing his claim.  Hence the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of 
an extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an increased initial evaluation for the 
service-connected right thumb disorder is denied.  



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


